

116 HRES 593 IH: Expressing the sense of the House of Representatives that the whistleblower complaint received on August 12, 2019, by the Inspector General of the Intelligence Community should be transmitted immediately to the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives.
U.S. House of Representatives
2019-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 593IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2019Mr. Curtis (for himself, Mr. Smith of New Jersey, Mr. McKinley, Mr. Diaz-Balart, Mr. Tipton, and Mr. Stivers) submitted the following resolution; which was referred to the Permanent Select Committee on IntelligenceRESOLUTIONExpressing the sense of the House of Representatives that the whistleblower complaint received on
			 August 12, 2019, by the Inspector General of the Intelligence Community
			 should be transmitted immediately to the Select Committee on Intelligence
			 of the Senate and the Permanent Select Committee on Intelligence of the
			 House of Representatives.
	
 That — (1)the whistleblower complaint received on August 12, 2019, by the Inspector General of the Intelligence Community shall be transmitted immediately to the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives; and
 (2)the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives should be allowed to evaluate the complaint in a deliberate and bipartisan manner consistent with applicable statutes and processes in order to safeguard classified and sensitive information.
			